



Exhibit 10.45
cbalogoa34.jpg [cbalogoa34.jpg]






 
November 29, 2019


J. Scott Mennen
929 N Russell St.
Portland, OR 97227
Re:    Retention Bonus Award
Dear Scott:
As you know, Craft Brew Alliance, Inc. (the “Company”) has entered into an
Agreement and Plan of Merger, dated as of November 11, 2019 (the “Merger
Agreement”), with Anheuser-Busch Companies, LLC (“AB”) and Barrel Subsidiary,
Inc. , pursuant to which the Company will become a wholly owned subsidiary of AB
(the “Merger”).
Because your continued leadership is very important to the consummation of the
Merger, the Company is prepared to offer you a retention award to ensure the
Company will have the benefit of your continued service.
If you remain employed by the Company and its affiliates through December 25,
2019, you will be entitled to a cash retention bonus equal to $350,000 (the
“Retention Bonus”), which will be paid no later than December 31, 2019; provided
that if a Repayment Event (as defined below) occurs, you will be required to
repay to the Company, no later than 30 days following the date of the Repayment
Event, the amount of the Retention Bonus that you retained after the payment of
taxes in respect of the Retention Bonus. A “Repayment Event” means (1) the
Merger Agreement is terminated without completion of the Merger, (2) you resign
without Good Reason (as defined in your employment agreement with the Company
dated as of November 29, 2019 (your “Employment Agreement”)) prior to the date
that is ninety days after the closing of the Merger or (3) you are terminated by
the Company for Cause (as defined in your Employment Agreement) prior to the
date that is ninety days after the closing of the Merger. If a Repayment Event
occurs, in addition to any other remedies available to it, the Company shall
have the right to offset any other payments due to you by the amount you are
required to repay.
The Retention Bonus will not count toward or be considered in determining
payments or benefits due under any other plan, program, or agreement. This
letter may not be amended or modified except by an agreement in writing signed
by you and the Company. This letter will be binding upon any successor of the
Company (including, following the closing of the Merger, AB) in the same manner
and to the same extent that the Company would be obligated under this letter if
no succession had taken place.





--------------------------------------------------------------------------------





This letter will be governed by, and construed in accordance with, the laws of
the Oregon without reference to conflict of law rules. All payments hereunder
are subject to withholding for applicable income and payroll taxes or otherwise
as required by law.
Please be mindful of the fact that the Company has made this retention bonus
opportunity available to a select group of employees of the Company. Please keep
confidential the fact that you have received this letter as well as the contents
of this letter.
[Signature Page Follows]





--------------------------------------------------------------------------------







Please confirm your agreement to the foregoing by executing this letter as
indicated below.
Sincerely,


CRAFT BREW ALLIANCE, INC.




By: /s/ Andrew J. Thomas
Name: Andy Thomas
Title: CEO










Acknowledged and Agreed:




/s/ J. Scott Mennen
J. Scott Mennen









